Citation Nr: 0502907	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for flat foot 
condition, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 
10 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine prior to 
September 26, 2003.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine as of 
September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The RO has stated that the veteran served on active duty from 
May 1978 to November 1990.  At a November 2004 hearing before 
the undersigned Acting Veterans Law Judge, the veteran stated 
that he served from November 1970 to November 1990.  The 
current claims folder is a "rebuilt" folder, as it appears 
that the veteran's original claims folder was lost.  There is 
no documentation in the current claims folder to show the 
veteran's certified dates of service, and therefore the Board 
is not capable of stating specifically when the veteran 
served on active duty.  Regardless, the veteran's service is 
not at issue, as he is already service connected for the 
disabilities for which he seeks increased evaluations.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 10 percent evaluation 
for flat foot condition, effective August 23, 2001.  The RO 
also granted separate 10 percent evaluations for degenerative 
joint disease of the cervical spine and traumatic arthritis 
of the lumbar spine, effective August 23, 2001.  

In December 2003, the RO granted a 20 percent evaluation for 
degenerative joint disease of the cervical spine, effective 
September 26, 2003.  The veteran has stated that he warrants 
a higher evaluation, and thus the appeal continues.

The issues of entitlement to increased evaluations for 
degenerative joint disease of the cervical spine and 
traumatic arthritis of the lumbar spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Flat foot condition is manifested by severe pronation, pain 
to palpation of the plantar-medial and central bands of the 
plantar fascia, bilaterally, calluses, and little improvement 
from use of inserts.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for flat foot 
condition have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed July 2002 rating decision, the June 2003 
statement of the case (SOC), the December 2003 rating 
decision, and the December 2003 supplemental statement of the 
case (SSOC) that discussed the pertinent evidence, and the 
laws and regulations related to claim for an increased rating 
for flat foot condition.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.  

In addition, in a June 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra. 

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOC, and the notice letter, dated in June 
2003, complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The Board observes that VA has also satisfied its duty to 
assist the claimant with respect to the claim for an 
increased evaluation for flat foot condition.  The RO 
informed the veteran that it would assist him in obtaining 
records.  The veteran has submitted private medical records.  
Additionally, VA has provided the veteran with an examination 
in connection with this claim.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain with respect to this claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of this claim eat 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

II.  Analysis

The veteran alleges that this bilateral flat foot condition 
is worse than the current 10 percent evaluation contemplates.

A November 2001 private medical record shows that the veteran 
presented with arch pain.  Physical examination revealed that 
the veteran had pain to palpation of plantar-medial and 
central bands of the plantar fascia, bilaterally.  The 
examiner stated that the subtalar joint demonstrated no 
evidence of subluxation, dislocation, or laxity.  The 
metatarsal joint and the first metatarsophalangeal joint also 
demonstrated no evidence of subluxation, dislocation, or 
laxity.  He noted that the veteran presented with bilateral 
"severe pronation."  The impression was plantar fasciitis.

A June 2002 VA examination report shows that the veteran 
reported that custom shoes, orthotics, and other conservative 
treatments were attempted to alleviate his pain; however, 
they gave him minimal relief.  He stated that he underwent 
bilateral plantar fascia releases three to four years prior, 
which had helped.  He noted, however, that he still had pain 
and problems with his feet, which hurt on a daily basis.  The 
veteran described his pain as a six or seven on a scale from 
one to ten, with ten being the most painful.  He denied 
wearing orthotics or taking any medication.  He stated that 
he did not get flare-ups, but rather that the pain was 
constant.  Physical examination revealed moderate flat foot 
deformities, bilaterally, and pain in the plantar arches and 
plantar medial tubercles at the surgical sites.  The examiner 
stated that with standing, the veteran's feet were moderately 
flat, with the right being greater than the left.  Hind foot 
valgus was shown on the right but not on the left.  X-rays 
revealed no degenerative arthritis with moderate flat foot 
deformities.  The examiner entered an impression of flat foot 
deformities, bilaterally, with continued and chronic plantar 
fasciitis, bilaterally, which was resistant to surgical and 
conservative treatment.  He stated the veteran had no 
functional loss due to limitation of motion, pain, or 
fatigability.  The examiner opined that the veteran's pain 
was due to his flat foot deformities, which he considered 
moderate in nature without degenerative arthritis.  In an 
addendum, the examiner stated that there was no additional 
functional loss or loss of range of motion after repeated use 
or due to pain.

A July 2003 letter from an owner of a salon indicates that 
the veteran had been a customer from 2002 to July 2003 and 
had pedicures, where the calluses were removed from the 
bottom of his feet.

At the November 2004 personal hearing before the undersigned, 
the veteran testified he currently wore inserts "all the 
time," but that the improvement he experienced from using 
them was minimal.  He noted that he had to have his feet 
massaged at night before he went to bed; otherwise, the pain 
would affect his sleep.  The veteran stated that his pain 
level was at a level of three when he woke up in the morning 
and would increase during the day to a seven or eight.  He 
testified he had a cane to assist him with walking but that 
he tried not to use it.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Mild pes planus with symptoms relieved by built-up shoes or 
arch support warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).  Moderate pes planus 
with weight bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet warrants a 10 percent evaluation for bilateral or 
unilateral involvement.  Id.  Severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities warrants a 30 
percent evaluation for bilateral involvement and 20 percent 
for unilateral involvement.  Id.  Pronounced pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances warrants a 50 percent 
evaluation for bilateral involvement and 30 percent for 
unilateral involvement.  Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at the November 2004 
hearing, and finds that the evidence supports the grant of a 
30 percent evaluation for the service-connected bilateral 
flat foot condition.  Here, the application of 38 C.F.R. 
§ 4.7 is raised by the evidence.  As stated above, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more closely approximates the criteria 
required for that evaluation.  Id.  The findings in the June 
2002 VA examination report would indicate that the veteran's 
disability is no more than moderate in degree and thus no 
more than 10 percent disabling.  There, the examiner stated 
that the veteran's feet were moderately flat.  He also 
described pain in the plantar arches and plantar medial 
tubercles at the surgical sites.  However, in the November 
2001 private medical record, the examiner stated that the 
veteran had severe pronation, bilaterally.  He also stated 
that the veteran had pain to palpation of the plantar-medial 
and central bands of the plantar fascia, bilaterally.  
Additionally, the veteran has described severe pain 
associated with his flat feet, which he states is constant.  
In a July 2003 letter, the owner of a salon indicated that 
the veteran had calluses on his feet that were removed 
regularly.  These symptoms fall under the 30 percent 
evaluation.  The Board finds that resolving all reasonable 
doubt in favor of the veteran, a 30 percent evaluation is 
warranted for the service-connected bilateral flat foot 
condition.  

The Board must now determine whether an evaluation in excess 
of 30 percent is warranted and finds that the preponderance 
of the evidence is against a finding that the veteran meets 
the criteria for a 50 percent evaluation.  No medical 
professional has stated that the veteran's flat feet is 
pronounced or that he has marked inward displacement and 
severe spasm of the tendo achillis on manipulation.  In the 
June 2002 VA examination report, the examiner stated that the 
veteran did not have any additional functional loss due to 
pain or after repeated use.  The lack of any findings that 
meet the 50 percent evaluation and the finding in the June 
2002 examination report is evidence against a finding that 
the veteran meets the 50 percent evaluation for flat feet.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted the service-connected flat foot 
condition warranted more than a 10 percent evaluation, he was 
correct, and the Board has granted him a 30 percent 
evaluation.  However, to the extent that the veteran has 
implied he warrants more than a 30 percent evaluation, the 
medical findings do not support his contentions for a higher 
evaluation.  The medical professionals who have examined the 
veteran have not reported findings which would demonstrate 
that the veteran has pronounced bilateral pes planus.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony.  To this extent, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for his flat foot condition and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  




ORDER

A 30 percent evaluation for flat foot condition is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

At the November 2004 hearing before the undersigned, the 
veteran testified that he had received treatment in the last 
several years for his neck and lower back at the James A. 
Haley VA Medical Center in Tampa, Florida.  There are no VA 
treatment records in the claims file.  The Board finds that 
these medical records must be obtained prior to its 
consideration of the claims.  VA is held to have constructive 
notice of documents generated by VA, even if the documents 
have not been made part of the record in a claim for 
benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As VA 
is on notice that additional pertinent medical records may 
exist, the case must be remanded for further development in 
this regard.

The Board notes that a January 1999 private x-ray report 
shows that the veteran has been diagnosed with degenerative 
disc disease from C4-C5 through C6-C7.  Other private medical 
records show that the veteran has neurological symptoms in 
his upper extremities.  At this time, the veteran is service 
connected only for degenerative joint disease of the cervical 
spine and the associated orthopedic symptoms.  It must be 
determined if the degenerative disc disease of the cervical 
spine is related to the service-connected degenerative joint 
disease of the cervical spine, as the Board will not presume 
on its own that there is a relationship.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Finally, at the November 2004 hearing, the undersigned asked 
the veteran if his neck and back disorders had worsened since 
the June 2002 examination.  His answer, while somewhat 
ambiguous, would indicate that he felt that his neck and back 
were worse to some extent.  Thus, an additional examination 
will be needed to enable the Board to render a final 
determination as to these claims.  See VA O.G.C. Prec. Op. 
No. 11-95 (April 7, 1995) (another VA examination is required 
when disability in question has undergone an increase in 
severity since the time of the last VA examination).  

1.  Obtain the medical records from the 
VA Medical Center in Tampa, Florida, 
dated from 2000 to the present.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination, and, if necessary, a 
neurological examination to show the 
current severity of his service-connected 
cervical and lumbar spine disorders.  All 
indicated tests, including range of 
motion studies in degrees of arc and 
diagnostic testing, should be performed 
and all findings must be reported in 
detail.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
address the following:

a.  List all manifestations of the 
veteran's service-connected degenerative 
joint disease of the cervical spine and 
traumatic arthritis of the lumbar spine.  
The examiner should report the range of 
motion of the cervical spine and lumbar 
spine in degrees.  The examiner should 
express an opinion as to the severity of 
any orthopedic manifestations (i.e. 
decreased range of motion) of the 
veteran's cervical spine and lumbar spine 
disorders.  The examiner should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present in the cervical spine and the 
lumbar spine.  If feasible, these 
determinations, if applicable, should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
in the examination report together with 
the reasons why it was not feasible.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the cervical spine or lumbar 
spine is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether the current 
diagnosis of degenerative disc disease of 
the cervical spine is related to the 
service-connected degenerative joint 
disease of the cervical spine.  Any 
opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

b.  If it is determined that degenerative 
disc disease of the cervical spine is 
attributable to the service-connected 
degenerative joint disease of the 
cervical spine, the examiner should 
address the following: 

1.  Specifically list all 
neurological signs and symptoms 
which are due to the veteran's disc 
disease.  

2.  State whether each neurological 
sign and/or symptom found are 
constant or near constant?  

3.  Describe the severity of each 
neurological sign and symptom.

4.  State whether the medical 
evidence shows that the veteran has 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician)?  If so, what is the 
total duration of such 
incapacitating episodes during the 
past 12 months?

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AMC should again review the 
claims for entitlement to (i) an 
evaluation in excess of 10 percent for 
degenerative joint disease of the 
cervical spine prior to September 26, 
2003; (ii) an evaluation in excess of 
20 percent for degenerative joint disease 
of the cervical spine as of September 26, 
2003; and (iii) an evaluation in excess 
of 10 percent for traumatic arthritis of 
the lumbar spine.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


